Case: 15-11984   Date Filed: 07/21/2016   Page: 1 of 7


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 15-11984
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 1:13-cv-00182-WLS-TQL



WILLIE D. JAMES,

                                                           Plaintiff-Appellant,

                                   versus

COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                              (July 21, 2016)

Before JORDAN, JULIE CARNES and JILL PRYOR, Circuit Judges.

PER CURIAM:
                Case: 15-11984        Date Filed: 07/21/2016       Page: 2 of 7


       Willie James appeals the district court’s judgment affirming the

Commissioner of Social Security’s (the “Commissioner”) final decision denying

her applications for social security income and disability insurance benefits,

42 U.S.C. §§ 405(g), 1383(c)(3). On appeal, James argues that the administrative

law judge (“ALJ”) erred because (1) the ALJ failed to analyze Listing 12.05(C),

and (2) substantial evidence does not support the conclusion that she failed to meet

Listing 12.05(C). After careful consideration, we affirm the district court’s

judgment in favor of the Commissioner. 1

                                                I.

       James applied for social security and disability benefits. After a hearing, the

ALJ denied her applications, finding that because James could perform light work

subject to certain limitations, she was capable of performing her past relevant

work. The Appeals Council denied James’s request for review. James then filed

an action in federal district court, asking the district court to reverse the

Commissioner’s decision. After briefing, the magistrate judge issued a report and

recommendation that the district court affirm the Commissioner’s decision.

Although James objected to the magistrate judge’s recommendation, the district

court adopted it and affirmed the Commissioner’s decision. This is James’s

appeal.

       1
         Because we write only for the parties, we set out only those facts necessary to explain
our decision.
                                                2
              Case: 15-11984    Date Filed: 07/21/2016    Page: 3 of 7




                                         II.

      We review the decision of the ALJ as the Commissioner’s final decision

when, as here, the ALJ denies benefits and the Appeals Council denies review.

Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001). “[W]e review de novo the

legal principles upon which the Commissioner’s decision is based.” Moore v.

Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005). The Commissioner’s factual

findings are reviewed with deference, and the “factual findings are conclusive if

they are supported by substantial evidence, consisting of such relevant evidence as

a reasonable person would accept as adequate to support a conclusion.” Doughty,
245 F.3d at 1278 (internal quotation marks omitted). “Even if we find that the

evidence preponderates against the [Commissioner’s] decision, we must affirm if

the decision is supported by substantial evidence.” Barnes v. Sullivan, 932 F.2d
1356, 1358 (11th Cir. 1991). “This limited review precludes deciding the facts

anew, making credibility determinations, or re-weighing the evidence.” Moore,
405 F.3d at 1211.

                                        III.

      The social security regulations establish a five-step evaluation process to

evaluate disability claims. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). At step


                                         3
               Case: 15-11984     Date Filed: 07/21/2016    Page: 4 of 7


one, the ALJ determines whether the claimant is engaged in “substantial gainful

activity.” Id. § 404.1520(a)(4)(i). If not, then the claimant must show at step two

that her impairment is “severe,” meaning it “significantly limits [her] physical or

mental ability to do basic work activities.” Id. § 404.1520(a)(4)(ii), (c). If the

claimant makes that showing, then at step three she must show that she has an

impairment that meets or equals the criteria contained in the listings of

impairments. Id. § 404.1520(a)(4)(iii). If the claimant shows her impairment

meets or equals a listing, then she is determined to be disabled. Id. If she fails to

do so, then at step four, the ALJ considers the claimant’s residual functional

capacity to determine whether she could still perform her past relevant work

activity. Id. § 404.1520(a)(4)(iv). If the claimant could not do so, then the ALJ

moves to step five and determines whether, in light of the claimant’s residual

functional capacity, age, education, and work experience, she could perform other

work. If so, the claimant is not disabled; if not, the claimant is disabled. Id.

§ 404.1520(a)(4)(v).

      James argues that the ALJ erred at step three by failing to conclude that she

met Listing 12.05(C), which covers intellectual disability. To qualify under

Listing 12.05, James first must meet the diagnostic criteria in 12.05’s introductory

paragraph: she “must at least (1) have significantly subaverage general intellectual

functioning; (2) have deficits in adaptive behavior; and (3) have manifested deficits


                                           4
                Case: 15-11984       Date Filed: 07/21/2016      Page: 5 of 7


in adaptive behavior before age 22.” Crayton v. Callahan, 120 F.3d 1217, 1219

(11th Cir.1997); see also 20 C.F.R. pt. 404, subpt. P, app. 1, § 12.00 (“Listing

12.05 contains an introductory paragraph with the diagnostic description for

intellectual disability.”). 2 Although a valid qualifying IQ score creates a rebuttable

presumption that a claimant manifested deficits in adaptive functioning prior to age

22, the Commissioner may rebut the presumption with evidence relating to a

claimant’s daily life. See Hodges v. Barnhart, 276 F.3d 1265, 1269 (11th Cir.

2001); Lowery v. Sullivan, 979 F.2d 835, 837 (11th Cir. 1992) (recognizing a valid

I.Q. score was not conclusive evidence of intellectual disability when “the I.Q.

score is inconsistent with other evidence in the record on the claimant’s daily

activities and behavior.”).

       In addition to satisfying the diagnostic criteria in Listing 12.05’s

introductory paragraph, a claimant must meet the specific severity criteria set forth

in subparagraphs A, B, C, or D. 20 C.F.R. pt. 404, subpt. P, app. 1, § 12.00 (“If [a

claimant’s] impairment satisfies the diagnostic description in the introductory

paragraph and any one of the four sets of criteria, [then the claimant] . . . meets the

listing.”). A claimant meets subparagraph C when she has “[a] valid verbal,



       2
         Although the Social Security Administration has not specifically defined deficits in
adaptive functioning, the Diagnostic and Statistical Manual of Mental Disorders (“DSM”) states
that adaptive functioning “refers to how effectively individuals cope with common life demands
and how well they meet the standards of personal independence expected of someone in their
particular age group, sociological background, and community setting.” DSM–IV–TR at 42.
                                               5
                Case: 15-11984      Date Filed: 07/21/2016      Page: 6 of 7


performance, or full scale IQ of 60 through 70 and a physical or other mental

impairment imposing an additional and significant work-related limitation of

function.” 20 C.F.R. pt. 404, subpt. P, app. 1, § 12.05(C).

       As an initial matter, James argues that the ALJ erred by failing to explicitly

evaluate whether she met Listing 12.05(C). It is true that the ALJ never explicitly

discussed whether James met Listing 12.05(C). But a finding that a claimant’s

impairments are not contained in a Listing may be implied from the ALJ’s

decision. See Hutchison v. Bowen, 787 F.2d 1461, 1463 (11th Cir. 1986). A

finding that James lacked adaptive deficits as required under the introductory

paragraph of Listing 12.05 can be implied from the ALJ’s conclusion that James’s

prior work experience indicated that she did not have an intellectual disability.

       We now consider whether there is substantial evidence to support the

conclusion that James lacked adaptive deficits. James presented evidence that in

April 2012, she had an IQ score of 65. Even assuming, as James contends, that

this IQ score is valid and thus gives rise to a presumption that James manifested

deficits in adaptive functioning prior to age 22,3 the Commissioner rebutted the

presumption by presenting substantial evidence of James’s daily activities and

behavior showing that she had no adaptive deficit. James worked for fifteen years,


       3
        Because we assume for purposes of this appeal that James had a valid IQ score of 65,
we need not reach whether substantial evidence would support the ALJ’s conclusion that the IQ
score was invalid.
                                              6
              Case: 15-11984     Date Filed: 07/21/2016   Page: 7 of 7


much of that time performing semi-skilled jobs. For five years, she worked as a

shift leader and cashier at Pizza Hut where she was responsible for running shifts,

supervising other employees, preparing bank deposits, cashing out customers, and

preparing daily reports. James also independently performs activities of personal

care, socializes, and attends church weekly. These facts support a conclusion that,

despite her low IQ score, James did not have sufficient adaptive functioning

deficits to meet the requirements of the diagnostic description in the introductory

paragraph to Listing 12.05. Although there may be other record evidence to

support James’s arguments, there is substantial evidence to support the conclusion

that she failed to meet Listing 12.05(C).

                                            IV.

      For the reasons set forth above, we must affirm the district court's order and

the Commissioner's decision.

      AFFIRMED.




                                             7